Citation Nr: 1516829	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-16 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1999 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2013, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  At such time, the Veteran waived agency of original jurisdiction (AOJ) of the evidence received since the issuance of the May 2013 supplemental statement of the case and the evidence he submitted at the hearing.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such evidence.  The Board further observes that the Veteran subsequently submitted additional evidence that was received in November 2014 and January 2015 without a waiver of AOJ consideration.  However, as the Board is granting his claim in full, there is no prejudice to the Veteran in the Board considering such evidence.

The Board notes that, in addition to the paper claims file, the Veteran also has an electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims file.  A review of the documents reveals that, with the exception of the September 2013 hearing transcript, VA treatment records, and the supporting documentation submitted by the Veteran in November 2014 and January 2015, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; and migraines, rated as 10 percent disabling, with a combined disability rating of 80 percent.

2.  As of September 14, 2011, the date he last worked, the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSION OF LAW

As of September 14, 2011, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the Veteran's claim for a TDIU as of the date he last worked is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107, 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For the entire appellate period, the Veteran has been service-connected for PTSD, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; and migraines, rated as 10 percent disabling.  His combined evaluation for compensation purposes is 80 percent.  38 C.F.R. § 4.25.  Thus, he meets the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).  As such, the remaining inquiry is whether he is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.

The Veteran last worked on September 14, 2011, as a letter carrier for the United States Postal Service, and filed his claim for a TDIU later that month.  Prior to that, he worked as a security guard for VA.  However, since that date, he has been unable to maintain and/or sustain gainful employment due to his service-connected disabilities.  The Veteran has a bachelor's degree in law enforcement administration.   

The record shows that the Veteran was found to be totally disabled by the Social Security Administration (SSA) in January 2012 due to his service-connected disabilities.  In addition, an April 2012 letter shows that the Office of Personnel Management (OPM) determined that, because of his PTSD, anxiety, and depression, the Veteran was too disabled to return to work as a postal carrier.  The Veteran also submitted a July 2014 letter from OPM in which it continued its determination that the Veteran was still too disabled to return to work.  The Board notes that VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA and OPM.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  However, such determinations may still be considered as evidence in favor of the Veteran's claim.

In connection with a claim for an increased rating for PTSD, the Veteran was afforded a VA examination in March 2011.  The examiner noted that the Veteran engaged in inappropriate behavior, including driving around the campus of a university to "monitor" foreign students he thought were threatening, and garnered feelings of hatred, fear, and paranoia towards them.  The examiner also determined that the Veteran had poor control over his impulses, stating that he "tends to be irritable and he is easily angered.  He loses his temper and raises [his] voice.  He has broken furniture and punched holes in walls and doors."  The examiner also noted that the Veteran was anxious and hypervigilant in public places.  With regard to the effects of the Veteran's PTSD on his occupational and social functioning, while he was not found to suffer from total occupational and social impairment, the examiner nevertheless found deficiencies in judgment, thinking, work, mood, and school.  Concerning work impairment, the examiner noted, "[t]he Veteran is irritable and easily angered and he has difficulty forming effective working relationships with coworkers or supervisors.  He is anxious and hypervigilant which affects his efficiency and productivity on the job."  Concerning school, the examiner stated, "[t]he Veteran made three attempts to attend college using GI Bill benefits.  He enrolled in classes and bought books but he withdrew because he felt overwhelmed and he did not feel like he could handle it."  

The Veteran's VA treatment records reveal continuous treatment for PTSD.  In October 2010, the Veteran was admitted to the Lexington, Kentucky, VA Medical Center for three days to receive psychiatric treatment.  An October 2011 Psychology Note found that Veteran was enduring psychological distress related to his employment.  The Veteran admitted he was paranoid that drug deals were occurring on his mail route.  He stated that his job had become increasingly difficult, and that he was looking for an alternative employment path that was less anxiety provoking.  The psychologist noted that the Veteran would benefit in identifying a more suitable career path.  Treatment records dated in November 2011 from the Vet Center in Lexington, Kentucky, note anger and frustration challenges, severe anxiety and panic episodes, as well as hypervigilance and hyperstartle responses to daily activities.

A January 2012 VA treatment record notes ongoing frustration by the Veteran.  He stated that, while he diligently tried to continue working, external stimuli that resembled traumatic memories from service were so strong, that he has not been able to sustain employment.  The Veteran stated that he would likely be unable to find employment in his chosen professional of law enforcement due to his PTSD.  He also stated that his PTSD interfered considerably with his work with the Postal Service.

The record also contains a note from the Veteran's vocational rehabilitation counselor, dated one month before the Veteran stopped working.  Such noted that services were being discontinued at that time since the Veteran was currently employed by the Postal Service.  However, the counselor stated that the Veteran was unsuccessful in previous attempts to go back to school due to anxiety issues.  Additionally, it was noted that a previous vocational rehabilitation counselor told the Veteran that he would be unable to find employment in law enforcement due to his PTSD.

In connection with his claim for a TDIU, the Veteran was given a VA general medical examination in March 2013.  During the examination, the Veteran reported that he suffered from migraines once a month and that they usually resolved after taking medication and resting.  The Veteran stated that his headaches were infrequent and well controlled, and that he was unable to work due to the symptoms associated with his PTSD.  The examiner found that the Veteran's headaches had no functional impact on his ability to work.  The examiner did not discuss the Veteran's tinnitus or offer an opinion as to the effect the Veteran's tinnitus has on his ability to secure and maintain gainful employment.

Concerning the Veteran's PTSD, the March 2013 examiner found that the Veteran suffered from occupational and social impairment with reduced reliability and productivity.  The Veteran reported his behavior was one of the causes for his departure from employment, and that he would argue and was not tactful with customers.  He also reported frequent anxiety attacks.  The Veteran stated that he tried vocational rehabilitation in 2011 and 2012, but neither time worked out.  Regarding the 2012 attempt, the Veteran stated that he tried to go back to school, but that he could not concentrate.  The examiner noted that the Veteran experiences recurrent and distressing recollections of his PTSD stressors, as well as recurrent distressing dreams of the event, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the stressor, and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran was found to experience difficulty falling asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  Also, the examiner noted the following symptoms: depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, and disturbances of motivation and mood.  The Veteran stated that, even with medication, his mood fluctuates often.  The examiner opined that, "[o]verall, the Veteran no longer appears to have deficiencies in most areas as was once reported and is therefore functioning with reduced reliability and productivity."  The examiner pointed to the Veteran's ongoing treatment, and found that, while the Veteran would not be able to return to a career in law enforcement, there were other careers open to him.  The examiner also stated that the Veteran's PTSD would have only a moderate impact on his ability to secure and maintain employment in either physical or sedentary settings due to his anxiety, hypervigilance, and ever-changing mood.

During the September 2013 hearing before the undersigned, the Veteran's wife reiterated the Veteran's problems sleeping, including nightmares.  She stated that the Veteran's difficulties at work stemmed from the stress of having to complete tasks within a certain timeframe.  She also stated that, unless he is around other people from the military or law enforcement, the Veteran withdraws and becomes antisocial.

During the hearing, the Veteran stated that, as a city carrier, he would mostly work alone.  The Veteran stated that he attempted to get a job with VA as a janitor, but that he ultimately did not because reasonable accommodations could not be made.  With regard to his service-connected migraine disability, the Veteran stated that his medication causes him to have blind spots or "weird shapes within my field of vision."  The Veteran also stated that his PTSD medication makes it a struggle to get out of bed in the morning, and causes drowsiness.  His wife also stated that the medication can cause him to drool and become really confused.  The Veteran indicated that his medications have worked to keep his anxiety and anger in check, but that it did not work all of the time.

In a January 2015 Mental Health Note, the Veteran's treating physician noted that the Veteran's mood and anxiety symptoms vary from day to day due to exposure to reminders of his stressors and intrusive thoughts.  The Veteran was noted to isolate himself to avoid reminders, and his sleep pattern was periodically disrupted by nightmares.  The Veteran's physician opined that the Veteran's anxiety and mood symptoms render him unable to work.  

The Board notes that each of the VA examiners concluded that the Veteran's service-connected disabilities did not render him unemployable.  However, while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Moreover, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Based on the foregoing, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities render unable to secure and follow a substantially gainful occupation.  The Veteran's treatment records clearly indicate chronic problems with anger outbursts, trouble concentrating, hypervigilance.  While the Veteran does have a bachelor's degree, his PTSD renders him unemployable in his field of study, law enforcement.  Additionally, while the Veteran sought vocational training and education in alternative occupations, he was unable to complete those programs due to an inability to concentrate, sleepiness caused by chronic sleep disturbances and medication, and hypervigilance/paranoia.  Additionally, while treatment records indicate the Veteran's desire to find employment, he has been unsuccessful.  Also, while the March 2013 examiner determined that the Veteran's PTSD did not render him unemployable, the examiner nevertheless acknowledged a moderate impact in securing and maintaining employment.  Moreover, while the March 2013 examiner indicated that the Veteran's condition was improving, the Veteran's treatment records reflect differently.  In fact, as previously stated, the Veteran's own VA treating physician opined that his PTSD rendered him unemployable as recently as January 2015.

Based on the above, the Board finds that, at the least, a reasonable doubt arises as to whether the Veteran is rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, which must be resolved in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.  Therefore, the Board finds that a TDIU is warranted as of September 14, 2011, the date the Veteran last worked.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.340, 4.16.


ORDER

As of September 14, 2011, a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


